DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on June 30, 2022 have been reviewed and considered.  Claims 1 and 3-19 are pending in which claims 1, 3, 11, 13, 15-16, and 18 have been amended; claim 2 has been cancelled.

	Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The use of the term VELCRO®, LYRCRA®, and ULTRALU® which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



    PNG
    media_image1.png
    716
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    536
    645
    media_image2.png
    Greyscale


 The disclosure is objected to because of the following informalities:   
	On page 3, lines 28-29, the phrase, “US Patent Application No. 15/720,555” is believed to be in error for “US Patent 10609966”. 
	On page 5, line 3, the applicant recites “TPU film”. Applicant must provide the generic terminology first before providing the acronym “TPU”.
	
Appropriate correction is required.


    PNG
    media_image3.png
    528
    656
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    512
    648
    media_image4.png
    Greyscale

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
	in claim 8: “the one or more retainers comprising one or more rigid hooks attached to the back panel and one or more hook holders formed at a body of the reservoir such that the hydration reservoir is secured to the back panel when the one or more hooks engage the respective hook holders” and 
	in claim 9: “the one or more retainers comprising one or more rigid hooks formed at a body of the reservoir and one or more hook holders formed at the back panel such that the hydration reservoir is secured to the back panel when the one or more hooks engage the respective hook holders” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6-7, 10, 12-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braaten (USPN 4,816,005) in view of Knutson (USPN 6,626,733).
	Regarding Claim 1, Braaten discloses of a breast support garment (10) comprising:
	a front panel (12 & 14) forming a front portion of the garment (see Figures 1-2) comprising a chest area (via 12 & 14) configured to support a wearer’s breast and dampen an accelerating movement of the breast tissue (Col. 1, lines 6-13, Col. 3, lines 10-21);
	a back panel (16) forming a back portion of the garment (see Figures 3 & 4), the back panel connected to the front panel and forming two arm holes (via each 59, Col. 5, lines 40-48), a neck opening (62, Col. 5, lines 40-48) and a torso opening (via aperture opening of torso via 20, see Figure 1, Col. 4, lines 14-21); 
	a fastener (24) configured to open to allow the wearer to put on or remove the garment (Col. 4, lines 21-32, see Figure 1); and
	two straps (50 & 52), each of the two straps having a front end (via 57 of 56) connected to a top side (via 43) of the front panel (12 & 14) and a rear end (via 50 & 52 at each 18, see Figures 3-4) connected to a lower edge (via each 17) of the back panel (16), the two straps (50 & 52) configured to extend across shoulders of the wearer (see Figures 1 & 4-5, Col. 5, lines 23-35) and over the back panel (16, Col. 5, lines 15-20), (Figures 1-5, Col. 1, lines 6-13, Col. 3, lines 10-21, Col. 4, lines 5-32, 50-58, Col. 5, lines 6-48).  Please note that the limitations of “configured to support a wearer’s breast and dampen an accelerating movement of the breast tissue”, “configured to open to allow the wearer to put on or remove the garment”, and “configured to extend across shoulders of the wearer” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Braaten are capable of performing these recited functions.
	Braaten does not disclose of a hydration system comprising a hydration reservoir secured to the back panel and a dispensing tube having a first end connected to the hydration reservoir and a mouth piece formed at an opposite end. 
	Knutson teaches of a breast support garment (10, see Figures 1-2) having hydration system (via 21, see Figure 1) comprising a hydration reservoir (note body of 21, see diagram below) secured to (see Figures 2 & 5) a back panel (13) and a dispensing tube (note diagram below, also please note that Merriam-Webster defines a tube as, “1) a : a hollow elongated cylinder”, “1) c: tunnel”) having a first end (note diagram below) connected to the hydration reservoir (note body of 21, see diagram below) and a mouth piece (note diagram below) formed at an opposite end (note diagram below), (Figures 1-6, Col. 1, lines 7-22, Col. 3, lines 36-53, Col. 4, lines 23-35).

    PNG
    media_image5.png
    701
    597
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the breast support garment of Braaten with a hydration reservoir secured to the back panel and a dispensing tube having a first end connected to the hydration reservoir and a mouth piece formed at an opposite end as taught by Knutson to provide a sports garment with ready access to a water bottle carried in a built-in holder, (Col. 1, lines 12-21).
	Therefore, with the device as modified, the two straps (50 & 52, Braaten) are configured to extend over the hydration system (via 21, as modified by Knutson).

	Regarding Claims 3-4, 6-7, 10, and 12-14, the device of Braaten in view of Knutson disclose the invention as claimed above.  Further Braaten and Knutson discloses:
	(claim 3, Braaten), wherein the two straps (50 & 52) are crossed (see Figure 4);
	(claim 4, Knutson), further comprising a holder (20) formed at the back panel (13) and having an access opening (via 41), the holder being dimensioned to receive the hydration reservoir (note body of 21, see diagram above), (Figures 1-2 & 5-6, Col. 3, lines 44-47, Col. 4, lines 15-20);
	(claim 6, Knutson), wherein the holder (20) further comprises a securing retainer (40) to secure the hydration reservoir (note body of 21, see diagram above) when positioned in the holder (20), (Figures 1-2 & 5-6, Col. 3, lines 44-47, Col. 4, lines 11-20);
	(claim 7, Knutson), further comprising one or more retainers (40) to secure the hydration reservoir (note body of 21, see diagram above) to the back panel (13), (Figures 1-2 & 5-6, Col. 3, lines 44-47, Col. 4, lines 11-20);
	(claim 10, Knutson), further comprising one or more guides (40) to support (via 20 & 21) the dispensing tube (note diagram above), (Figures 1-2 & 5-6, Col. 3, lines 44-47, Col. 4, lines 11-20);
	(claim 12, Braaten), wherein the front panel (12 & 14) further comprises an inner liner (68) and an outer liner (80) (Col. 5, lines 60-65, Col. 6, lines 11-20, see Figure 5), the inner liner and the outer liner being at least partially bonded together (via seams, Col. 6, lines 11-20, see Figures 1-5);
	(claim 13, Braaten), further comprising at least one middle layer (22) formed between (note where a portion of 22 runs between 12/14 & 16, in Figure 3 @ 18) the front (12 & 14) and the back (16) panels, the middle layer to provide additional support around to a root of the breast tissue (Col. 4, lines 13-22) (Please note that the limitation of “to provide additional support around to a root of the breast tissue” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Braaten is capable of performing this recited function).;
	(claim 14, Braaten), further comprising an underband (22) at a lower edge (20) of the front (12 & 14) and the back (16) panels to provide additional breast support (Col. 4, lines 13-22) (Please note that the limitation of “to provide additional breast support” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Braaten is capable of performing this recited function).

	Regarding Claim 18, Braaten discloses of a breast support garment (10) comprising:
	a front panel (12 & 14) forming a front portion of the garment (see Figures 1-2) comprising a chest area (via 12 & 14) configured to support a wearer’s breast and dampen an accelerating movement of the breast tissue (Col. 1, lines 6-13, Col. 3, lines 10-21);
	a back panel (16) forming a back portion of the garment (see Figures 3 & 4), the back panel connected to the front panel and forming two arm holes (via each 59, Col. 5, lines 40-48), a neck opening (62, Col. 5, lines 40-48) and a torso opening (via aperture opening of torso via 20, see Figure 1, Col. 4, lines 14-21); 
	a fastener (24) configured to open to allow the wearer to put on or remove the garment (Col. 4, lines 21-32, see Figure 1); and
	 two straps (50 & 52), each of the two straps having a front end (via 57 of 56) connected to a top side (via 43) of the front panel (12 & 14) and a rear end (via 50 & 52 at each 18, see Figures 3-4) connected to a lower edge (via each 17) of the back panel (16), the two straps (50 & 52) configured to extend across shoulders of the wearer (see Figures 1 & 4-5, Col. 5, lines 23-35) and over the back panel (16, Col. 5, lines 15-20), (Figures 1-5, Col. 1, lines 6-13, Col. 3, lines 10-21, Col. 4, lines 5-32, 50-58, Col. 5, lines 6-48).  Please note that the limitations of “configured to support a wearer’s breast and dampen an accelerating movement of the breast tissue”, “configured to open to allow the wearer to put on or remove the garment”, and “configured to extend across shoulders of the wearer” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Braaten are capable of performing these recited functions.
	Braaten does not disclose of a holder formed at the back panel and having an access opening, the holder being dimensioned to store a number of items.
	Knutson teaches of a breast support garment (10, see Figures 1-2) having a holder (20) formed at a back panel (13) and having an access opening (via 41), the holder (20) being dimensioned to store a number of items (via 21, 11, 40), (Figures 1-6, Col. 1, lines 7-22, Col. 3, lines 36-53, Col. 4, lines 23-35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the breast support garment of Braaten with a holder formed at the back panel and having an access opening, the holder being dimensioned to store a number of items as taught by Knutson to provide a sports garment with ready access to a water bottle carried in a built-in holder, (Col. 1, lines 12-21).
	Therefore, with the device as modified, the two straps (50 & 52, Braaten) are configured to extend over the holder (via 20, as modified by Knutson).

	Regarding Claim 19, the device of Braaten in view of Knutson discloses the invention as claimed above.  Further Knutson teaches of further comprising:
	a hydration system (via 21, see Figure 1) comprising a hydration reservoir (note body of 21, see diagram above) sized and dimensioned to fit securely into the holder (20) (see Figures 2 & 5), and a dispensing tube (note diagram above) having a first end (note diagram above) connected to the hydration reservoir (note body of 21, see diagram above) and a mouth piece (note diagram above) formed at an opposite end (note diagram above), (Figures 1-6, Col. 1, lines 7-22, Col. 3, lines 36-53, Col. 4, lines 23-35).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braaten (USPN 4,816,005) in view of Knutson (USPN 6,626,733) as applied to claim 7 above, and further in view of Abreu-Marston (USPN 5,938,089).
	Regarding Claim 8, the device of Braaten in view of Knutson discloses the invention as substantially claimed above. The device does not disclose wherein the one or more retainers comprise one or more rigid hooks attached to the back panel and one or more hook holders formed at a body of the reservoir such that the hydration reservoir is secured to the back panel when the one or more hooks engage the respective hook holders.
	Abreu-Marston teaches of a support garment (40) wherein one or more retainers
(via 42) comprise one or more rigid hooks (via the plurality of J-shaped hooks of hook
and loop material, 46c/26) attached to a back panel (note back panel of 42 as shown in Figure 4) and one or more hook holders (via the plurality of loops of hook and loop material, see 46c/26 of 10) formed at a body of the reservoir (10, see Figure 5) such that a hydration reservoir (10) is secured to the back panel when the one or more hooks engage the respective hook holders (see Figure 5), (see Figures 1-5, Col. 2, lines 56- 60, Col. 3, lines 20-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the one or more retainers of Braaten in view of Knutson to comprise one or more rigid hooks attached to the back panel and one or more hook holders formed at a body of the reservoir such that the hydration reservoir is secured to the back panel when the one or more hooks engage the respective hook holders as taught by Abreu-Marston so that the hydration reservoir is removably anchored within the holder as well as being prevented from being dislodged from the holder while the user is exercising, (Col. 3, lines 20-42).

	Regarding Claim 9, the device Braaten in view of Knutson discloses the invention as substantially claimed above. The device does not disclose wherein the one or more retainers comprise one or more rigid hooks formed at a body of the reservoir and one or more hook holders formed at the back panel such that the hydration reservoir is secured to the back panel when the one or more hooks engage the respective hook holders.
	Abreu-Marston teaches of a support garment (40) wherein one or more retainers (via 42) comprise one or more rigid hooks (via the plurality of J-shaped hooks of hook and loop material, 46c/26) formed at a body of the reservoir (10, see Figures 4-5) and one or more hook holders (via the plurality of loops of hook and loop material, see 46c/26 of 10) formed at the back panel (note back panel of 42 as shown in Figure 4)
such that the hydration reservoir (10) is secured to the back panel when the one or
more hooks engage the respective hook holders (see Figure 5), (see Figures 1-5, Col.
2, lines 56-60, Col. 3, lines 20-42).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to provide the one or more retainers of Braaten in view of Knutson to comprise one or more rigid hooks formed at a body of the reservoir and one or more hook holders formed at the back panel such that the hydration reservoir is secured to the back panel when the one or more hooks engage the respective hook holders as taught by Abreu-Marston so that the hydration reservoir is removably anchored within the holder as well as being prevented from being dislodged from the holder while the user is exercising, (Col. 3, lines 20-42).

Allowable Subject Matter
Claims 5, 11, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone nor in combination discloses of (claim 5) wherein the holder further comprises a fastener for opening and closing the access opening, (claim 11) wherein the guides include one or more loops of stretchable strap arranged to guide the dispensing tube from the hydration reservoir at the back panel through a shoulder to the front panel, (claim 15) further comprising a strap adjuster positioned at each of the two straps and configured to adjust the length of each of the two straps, (claim 16) further comprising a side adjuster having a first part connected to a lower portion of the front panel and a second part positioned on a lower portion of the back panel and facing the first part, the side adjuster being configured to fit the front and back panels, and (claim 17) further comprising a stretch panel concealing the side adjuster and forming a storage pocket.  
The closest pieces of prior art is the combination of Braaten (USPN 4,816,005) and Knutson (USPN 6,626,733).  However, the combination does not disclose and would be further destroyed (claim 5) if the a fastener was provided for opening and closing the access opening.  Further, providing the elements of (claim 11) wherein the guides include one or more loops of stretchable strap arranged to guide the dispensing tube from the hydration reservoir at the back panel through a shoulder to the front panel, (claim 15) further comprising a strap adjuster positioned at each of the two straps and configured to adjust the length of each of the two straps, (claim 16) further comprising a side adjuster having a first part connected to a lower portion of the front panel and a second part positioned on a lower portion of the back panel and facing the first part, the side adjuster being configured to fit the front and back panels, and (claim 17) further comprising a stretch panel concealing the side adjuster and forming a storage pocket to the combination of Braaten (USPN 4,816,005) and Knutson (USPN 6,626,733) would not be coherently integrated into a breast support garment as modified.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732